984 So.2d 629 (2008)
Thomas SWANSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-4180.
District Court of Appeal of Florida, First District.
June 18, 2008.
Thomas Swanson, pro se, Appellant.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of the trial court's order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. He alleges that he is entitled to postconviction relief due to trial court error and ineffective assistance of his trial counsel. Appellant's claim of trial court error is not cognizable in a motion for postconviction relief. See Hodges v. State, 885 So.2d 338, 366 (Fla.2004) (holding that claims of trial court error should be raised on direct appeal, not in a rule 3.850 motion); Gorham v. State, 521 So.2d 1067, 1070 (Fla.1988) (holding that any claim of error regarding jury instructions given by the court should have been raised on direct appeal, and was not cognizable in rule 3.850 motion). We, therefore, affirm on this issue. However, his claims of ineffective assistance of counsel are facially insufficient. See Strickland v. Washington, 466 U.S. 668, 691-92, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
*630 In accordance with Spera v. State, 971 So.2d 754 (Fla.2007), we reverse and remand for the trial court to allow appellant the opportunity to amend his facially insufficient claims within a reasonable period of time.
AFFIRMED in part, and REVERSED and REMANDED, in part.
WOLF, LEWIS, and ROBERTS, JJ., concur.